J-A01049-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOSHUA MANNING                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    AMANDA ELEDGE                              :
                                               :
                       Appellee                :      No. 1224 MDA 2021

                 Appeal from the Order Entered August 19, 2021
                  In the Court of Common Pleas of Perry County
                      Civil Division at No(s): FC-2019-00228


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY KING, J.:                        FILED: FEBRUARY 11, 2022

       Appellant, Joshua Manning (“Father”), appeals from the order entered

in the Perry County Court of Common Pleas, granting the request of Appellee,

Amanda Eledge (“Mother”), to relocate with the parties’ minor child, J.T.M.

(“Child”). We affirm.

       The relevant facts and procedural history of this appeal are as follows.

Child was born in 2013.              The parties lived together with Child for

approximately one year after Child’s birth, but the relationship deteriorated,

and the parties separated. Thereafter, Child resided with Mother, Mother’s

fiancé (“Fiancé”), and Mother and Fiancé’s infant son, who was born in 2020.1


____________________________________________


1 At the time of the relocation hearing, Mother was pregnant with a second
child from Fiancé. (See N.T. Hearing, 8/13/21, at 5). The delivery date was
scheduled for November 2021. (Id.)
J-A01049-22


The family resided at a home they rented in Duncannon, Perry County.

       Beginning in 2015, the court entered multiple custody orders providing

Mother with primary physical custody.            The court entered the most recent

custody order on March 20, 2020. This order provided Father with specific

periods of supervised and unsupervised visitation.2

       On June 16, 2021, Mother submitted a notice of proposed relocation to

South Carolina. Regarding the reasons for the proposed relocation, Mother

explained:

          Mother and [Fiancé] have been offered an opportunity to
          purchase maternal grandparents’ home in Little River, South
          Carolina. Said home will be larger for the growing family,
          in substantially better condition, and significantly cheaper
          than their current residence. [Fiancé] has secured multiple
          job offers in Little River, which will result in higher, more
          steady income than he earns at his current seasonal job.

(Notice of Proposed Relocation, dated 6/16/21, at ¶7).

       Father filed a counter-affidavit on July 2, 2021, objecting to relocation

or modification of custody. The court conducted a full evidentiary hearing on

August 13, 2021, receiving testimony from Mother, Fiancé, and Father. The

court also conducted an in camera interview with Child and the guardian ad




____________________________________________


2 Although custody was governed by the March 2020 order, the parties
mutually agreed not to follow the order so that Father could have more
custodial time with Child. (See N.T. Hearing at 8-9, 78). Beginning in April
2020, Mother provided Father with custody of Child every other weekend. (Id.
at 9, 78). Father exercised these periods of custody at his residence in
Harrisburg, Dauphin County. (Id. at 77).

                                           -2-
J-A01049-22


litem.3 At the conclusion of the hearing, the court made an on-the-record

statement evaluating each of the statutory relocation factors set forth in 23

Pa.C.S.A. § 5337(h).

       By order entered August 19, 2021, the court granted Mother’s request

to relocate.     The court also drafted a modified custody order.          Mother

maintained primary physical custody. Father received partial physical custody

one weekend each month, from Friday evening until Sunday at noon. 4 Father

also obtained custody for six (6) weeks during Child’s summer vacation, as

well as certain holidays. Father timely filed a notice of appeal on September

15, 2021.      The notice of appeal included a concise statement of errors

complained of on appeal.

       Father now raises three issues for our review:

          Whether the trial court abused its discretion and/or
          committed an error of law in considering all relevant factors
          of 23 Pa.C.S. § 5337(h) when it entered an order of court
          which allowed the minor child to relocate to another state.

          Whether the trial court abused its discretion and/or
____________________________________________


3 Prior to the filing of the notice of proposed relocation, Mother filed a petition
for appointment of guardian ad litem on February 19, 2020. Following a
telephone conference with counsel, the court appointed the guardian ad litem
on February 26, 2020.

4 The court was “cognizant of the logistical problems in setting a specific time
for custody on a Friday evening.” (Order, filed 8/19/21, at 2). Nevertheless,
Mother and Fiancé both expressed their willingness to escort Child from South
Carolina to Pennsylvania on a monthly basis. (See N.T. Hearing at 28, 74).
Thus, the court also noted that if Mother and Fiancé “are traveling to central
Pennsylvania to visit family, the child will certainly be made available to her
father for partial custody.” (Order, filed 8/19/21, at 2).

                                           -3-
J-A01049-22


         committed an error of law in improperly calculating the
         financial benefit to the relocating party and subsequently
         relying heavily on the financial factor.

         Whether [Mother] presented evidence sufficient to establish
         that the relocation was in the best interest of the minor
         child.

(Father’s Brief at 5).

      In reviewing a child custody order:

         [O]ur scope is of the broadest type and our standard is
         abuse of discretion. This Court must accept findings of the
         trial court that are supported by competent evidence of
         record, as our role does not include making independent
         factual determinations. In addition, with regard to issues of
         credibility and weight of the evidence, this Court must defer
         to the trial judge who presided over the proceedings and
         thus viewed the witnesses first hand. However, we are not
         bound by the trial court’s deductions or inferences from its
         factual findings. Ultimately, the test is whether the trial
         court’s conclusions are unreasonable as shown by the
         evidence of record. We may reject the conclusions of the
         trial court only if they involve an error of law, or are
         unreasonable in light of the sustainable findings of the trial
         court.

S.J.S. v. M.J.S., 76 A.3d 541, 547-48 (Pa.Super. 2013) (internal citation

omitted).

      Father’s issues are related, and we address them together.          Father

complains that the court “changed the language” of Section 5337(h)(2), which

requires the court to consider the age, developmental stage, and needs of the

child, as well as the likely impact relocation will have on the child’s

development.     (Father’s Brief at 12).    Specifically, Father emphasizes the

court’s comment that relocation “will not negatively impact” Child.        (Id.)


                                     -4-
J-A01049-22


(quoting N.T. Hearing at 149). Father insists that the court was “looking for

‘negative impact,’” and Mother did not present any evidence on this point.

(Id.)

        Father also argues that the court misapplied the facts when it evaluated

Section 5337(h)(6), which requires the court to consider whether relocation

will enhance the general quality of life for the party seeking relocation. Father

contends that the court incorrectly evaluated the hearing testimony in

concluding that Fiancé would have more income working in South Carolina.

According to Father’s calculations, Mother and Fiancé would actually have less

income if Fiancé accepted the job offer in South Carolina.

        Aside from these two specific factors, Father asserts that the court

“offers almost no indication of how all factors were determined.” (Id. at 14).

Father maintains that the court discussed additional factors, such as

educational opportunities for Child, even though the parties did not present

evidence on these topics. Father concludes that Mother failed to sustain her

burden of demonstrating that relocation was in Child’s best interests, and the

trial court abused its discretion by permitting Mother to relocate. We disagree.

        The Custody Act defines “relocation” as “[a] change in residence of the

child which significantly impairs the ability of a nonrelocating party to exercise

custodial rights.” 23 Pa.C.S.A. § 5322(a). Section 5337 governs a court’s

consideration of a request for relocation as follows:

           § 5337. Relocation


                                      -5-
J-A01049-22


            (a)      Applicability.—This section applies to any
       proposed relocation.

             (b)      General rule.—No relocation shall occur
       unless:

               (1)    every individual who has custody rights to
          the child consents to the proposed relocation; or

              (2)     the court approves the proposed relocation.

                                *    *    *

            (h)        Relocation       factors.—In     determining
       whether to grant a proposed relocation, the court shall
       consider the following factors, giving weighted consideration
       to those factors which affect the safety of the child:

                (1)     The nature, quality, extent of involvement
          and duration of the child’s relationship with the party
          proposing to relocate and with the nonrelocating
          party, siblings and other significant persons in the
          child’s life.

               (2)    The age, developmental stage, needs of
          the child and the likely impact the relocation will have
          on the child’s physical, educational and emotional
          development, taking into consideration any special
          needs of the child.

                (3)    The  feasibility   of   preserving   the
          relationship between the nonrelocating party and the
          child through suitable custody arrangements,
          considering the logistics and financial circumstances
          of the parties.

               (4)    The child’s preference, taking          into
          consideration the age and maturity of the child.

                (5)   Whether there is an established pattern of
          conduct of either party to promote or thwart the
          relationship of the child and the other party.

               (6)    Whether the relocation will enhance the

                                    -6-
J-A01049-22


           general quality of life for the party seeking the
           relocation, including, but not limited to, financial or
           emotional benefit or educational opportunity.

                 (7)   Whether the relocation will enhance the
           general quality of life for the child, including, but not
           limited to, financial or emotional benefit or
           educational opportunity.

                 (8)   The reasons and motivation of each party
           for seeking or opposing the relocation.

                (9)   The present and past abuse committed by
           a party or member of the party’s household and
           whether there is a continued risk of harm to the child
           or an abused party.

                 (10) Any other factor affecting the best interest
           of the child.

23 Pa.C.S.A. § 5337(a)–(b), (h). Moreover,

        [T]he party proposing relocation…bears the burden of
        proving relocation will serve the children’s best interests.
        See 23 Pa.C.S.A. § 5337(i). Each party, however, has the
        burden of establishing “the integrity of that party’s motives
        in either seeking the relocation or seeking to prevent the
        relocation.” 23 Pa.C.S.A. 5337(i)(2).

S.J.S., supra at 551. In all of these proceedings:

        [O]n issues of credibility and weight of the evidence, we
        defer to the findings of the trial [court] who has had the
        opportunity to observe the proceedings and demeanor of
        the witnesses.

           The parties cannot dictate the amount of weight the
           trial court places on evidence. Rather, the paramount
           concern of the trial court is the best interest of the
           child. Appellate interference is unwarranted if the trial
           court’s consideration of the best interest of the child
           was careful and thorough, and we are unable to find
           any abuse of discretion.



                                     -7-
J-A01049-22


R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa.Super. 2009) (internal

citations and quotation marks omitted).

      Instantly, the trial court provided an on-the-record evaluation of the

factors set forth in Section 5337(h).      To start, the court gave a lengthy

statement praising Child and the parenting skills of both parties. Based upon

their interactions during the in camera interview, the court labeled Child as

“amazing” and “extremely intelligent.”       (N.T. Hearing at 146).    The court

observed that Child “hears what adults are saying. She hears what they are

saying. She has her own opinions, but she is a very intelligent child.” (Id.)

Our review of the in camera interview confirms that Child: 1) had no trouble

interacting with the jurist and guardian ad litem; 2) demonstrated that she

understood the difference between the truth and a lie; and 3) provided

appropriate answers in response to all of the court’s questions. (See id. at

116-38).

      The court’s observations about Child’s intellect and demeanor provide

greater context for its subsequent analysis of the statutory factors. Regarding

Section 5337(h)(2), the court explained:

           Age, developmental stage, needs of the child and likely
           impact the relocation will have on Child’s physical,
           educational, and emotional development, taking into
           consideration any special needs of the child.

           The only special need this child is going to have, I wouldn’t
           be surprised if she is [deemed] gifted at some point, to get
           some extra support and education. She doesn’t need it for
           the lower end, she may need it for the upper end.


                                       -8-
J-A01049-22


                                  *    *    *

         She’s in a very good developmental stage. She’s where she
         needs to be. I think the relocation will not negatively impact
         her educationally, emotionally, or physically. I didn’t hear
         anything or see anything that would indicate to me it would
         have a negative impact on her.

         Will it have a positive impact on her? Probably. She’s very
         excited about moving closer to the beach. I think that most
         people would be, but that’s not really a factor I’m taking into
         consideration on that.

(Id. at 148-49).

      Contrary to Father’s argument, the court did not “change the language”

of Section 5337(h)(2). The court’s comments demonstrate that it considered

Child’s age, developmental stage, and needs, in addition to the impact that

relocation would have on Child’s development. Here, the court found Child to

be intellectually advanced. To the extent that relocation would impact Child’s

development, the court concluded that any impact would not be negative.

Because the record supports the court’s findings related to this factor, we

cannot say that the court abused its discretion by declining to weigh Section

5337(h)(2) in favor of Father. See S.J.S., supra; R.M.G., Jr., supra.

      As for Section 5337(h)(6), Mother and Fiancé provided ample testimony

regarding the financial benefits of relocation.    At the time of the hearing,

Mother was not employed, and Fiancé worked as a landscaper. (See N.T.

Hearing at 6-7). Mother testified that the family’s Pennsylvania residence was

a “two bedroom, one bath house—full house in the middle of nowhere,” which

they rented. (Id. at 12). If the court permitted Mother to relocate, she had

                                      -9-
J-A01049-22


the option to purchase her parents’ home in South Carolina. Mother explained

that her parents wanted to downsize, and their home contained four bedrooms

and three bathrooms. Further, Mother and Fiancé had saved enough money

to place a down payment on her parents’ home, and they were pre-approved

for a mortgage on the property.5 (Id. at 14, 39).

       Regarding his income, Fiancé testified that he currently earned

“[r]oughly $25 an hour,” working “Monday through Saturday, sun up to sun

down.” (Id. at 70). Fiancé also testified that he had received a job offer in

South Carolina to work as a mechanic servicing lawncare equipment. (Id. at

73). In this new position, Fiancé would earn “$40 an hour” while working

“Monday through Friday, normal 9:00 to 5:00,” plus four hours on Saturdays

for nine months of the year. (Id. at 71-72, 73). The new position offered

“full benefits,” which Fiancé did not have with his job in Pennsylvania. (Id. at

18). Additionally, Fiancé emphasized that the job in South Carolina would

give him more time to care for Child. (Id. at 74).

       In evaluating Section 5337(h)(6), the court focused on Fiancé’s

potential salary and the benefit of home ownership:

          If I look at just what we know, $40 per hour, 40 hour week
          results in—50 weeks a year, results at $80,000 income. A
          $25 an hour work week, and I did it at, I think, 50 hours
          over 50 weeks is $62,000. So there’s a $22,000 difference.
          I don’t think the [c]ourt can look past that.
____________________________________________


5Mother testified that the rent payment in Pennsylvania was $975.00/month,
but she anticipated a $600.00/month mortgage payment for the South
Carolina property. (See N.T. Hearing at 39-40).

                                          - 10 -
J-A01049-22



         The fact that they will have the opportunity to purchase their
         own home is also a benefit, because you start building up
         equity in a home. You’re moving from a smaller residence
         into a larger residence that you will be owning. I understand
         the issue that you have not—you don’t have those loan
         documents in hand yet, but your testimony, ma’am, was
         that you have been pre-approved through three lenders.

         So I think financially and emotionally there is a benefit to
         [Mother] to move, which flows to [Child].

(Id. at 151).

      Although Father disputes the court’s decision to calculate Fiancé’s

Pennsylvania income based on a fifty-hour work week, Father’s argument

presents a hyper-technical analysis of the facts of record. It is undisputed

that Fiancé obtained an offer of employment for a position in South Carolina.

The offer included a higher hourly wage than what Fiancé made at his job in

Pennsylvania. The offer also presented Fiancé with the opportunity to work

fewer hours while obtaining full benefits, all of which would work to Mother

and Child’s advantage. Again, because the record supports the court’s finding

that relocation would enhance the general quality of life for Mother and

Child, we cannot say that the court abused its discretion by making a rough

estimate of Fiancé’s wages while evaluating Section 5337(h)(6). See S.J.S.,

supra; R.M.G., Jr., supra.

      Our review of the record leaves us satisfied that the court permitted

Mother to relocate only after conducting a careful and thorough examination

of Child’s best interests. See R.M.G., Jr., supra. Under these circumstances,


                                     - 11 -
J-A01049-22


appellate interference is unwarranted. Id. Accordingly, we affirm.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2022




                                   - 12 -